Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 9 and 15
b.	Pending: 1-6, 8-16, 18-22
Claims 1 and 15 have been amended, claims 7 and 17 have been cancelled and claims 21-22 have been added.

Terminal Disclaimer
The terminal disclaimer filed on 3/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10628316 and U.S. Patent No. 10192601 have been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 8-16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9 and 15 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“each data word of the second plurality of data words is either awaiting write verification associated with the memory bank or is to be re-written into the memory bank, and wherein a write verification operation associated with a data word of the second plurality of data words is performed a predetermined period of time after the data word is written into the memory bank, wherein the predetermined amount of time is related to a fill rate of the cache memory”; for independent claim 1;
“a delay register of a second pipe-stage coupled to the first write register and operable to receive the data word and the associated address from the write register in a second clock cycle, wherein the delay register is operable to write the data word and the associated address into an error buffer and is further operable to provide a delay cycle of a predetermined time period between the write register and a verify register; and the verify register associated with a third pipe-stage, wherein the verify register is coupled to the delay register and is operable to receive the data word and the associated address from the delay register in a third clock cycle”; for independent claim 9; and
“each data word of the second plurality of data words is either awaiting write verification associated with the memory bank or is to be re-written into the memory bank, and wherein a write verification operation associated with a data word of the second plurality of data words is performed a programmable period of time after the data word is written into the memory bank, wherein the programmable period of time is configurable based on a trim option”;  for independent claim 15 respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Henrion Michel (CA 2254013 A1) --- Fig. 8 and claims 1-2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        3/12/2022